B. F. SAFFOLD, J.
It is sufficient to determine the first assignment of error. The others may not arise on another trial of this case.
The summons and complaint were executed on J ames Isbell, one of the directors of the railroad company. A director of a railroad company is not such a head or managing agent thereof, as is intended by section 2568 of the Revised Code. He can attend to no business of the company himself. There must be enough of the directory present to constitute a quorum, and they must meet at a time and place at which every other director may attend. It is only in such a meeting, that he is an officer of the company. The appellant was not in court, and the return of the sheriff should have been set aside.
The venue was properly laid in Talladega county. The defendant had property there and a place of business, and the road ran through the county. This was all it had in any other county, to constitute residence.
The judgment of the circuit court is reversed, and the cause remanded.